     Case 2:19-cv-00479-KJM-DMC Document 57 Filed 04/13/21 Page 1 of 2
1

2

3

4

5

6

7

8

9                                      UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11

12    ELIZABETH HYLTON,                                 No. 2:19-cv-0479-KJM-DMC
13                        Plaintiff,
14           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
15    UNITED STATES OF AMERICA
16                        Defendant.
17

18          The court has determined that this case will benefit from a settlement conference.

19   Therefore, this case will be referred to Magistrate Judge Carolyn K. Delaney for the court’s

20   Settlement Week program to conduct a settlement conference on May 26, 2021 at 9:30 a.m. The

21   settlement conference will be conducted by remote means, with all parties appearing by Zoom

22   video conference.

23          In accordance with the above, IT IS HEREBY ORDERED that:

24          1. This case is set for a settlement conference before Magistrate Judge Carolyn K.

25                Delaney on May 26, 2021 at 9:30 a.m. The settlement conference will be conducted

26                by remote means, with all parties appearing by Zoom video conference.

27          2. Parties are instructed to have a principal with full settlement authority present at the

28                Settlement Conference or to be fully authorized to settle the matter on any terms. The

                                                        1
     Case 2:19-cv-00479-KJM-DMC Document 57 Filed 04/13/21 Page 2 of 2
1

2                 individual with full authority to settle must also have “unfettered discretion and

3                 authority” to change the settlement position of the party, if appropriate. The purpose

4                 behind requiring the attendance of a person with full settlement authority is that the

5                 parties’ view of the case may be altered during the face to face conference. An

6                 authorization to settle for a limited dollar amount or sum certain can be found not to

7                 comply with the requirement of full authority to settle1.

8            3. Parties are directed to submit confidential settlement statements no later than May 19,

9                 2021 to ckdorders@caed.uscourts.gov. Parties are also directed to file a “Notice of

10                Submission of Confidential Settlement Statement” (See L.R. 270(d)).

11

12           Dated: April 13, 2021
                                                                    ____________________________________
13                                                                  DENNIS M. COTA
14                                                                  UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19
20

21

22
     1
      While the exercise of its authority is subject to abuse of discretion review, “the district court has the
     authority to order parties, including the federal government, to participate in mandatory settlement
23   conferences… .” United States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051,
     1053, 1057, 1059 (9th Cir. 2012)(“the district court has broad authority to compel participation in mandatory
24   settlement conference[s].”). The term “full authority to settle” means that the individuals attending the
     mediation conference must be authorized to fully explore settlement options and to agree at that time to any
25   settlement terms acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648,
     653 (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993).
     The individual with full authority to settle must also have “unfettered discretion and authority” to change the
26
     settlement position of the party, if appropriate. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz.
     2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003 WL 23353478 (D. Ariz. 2003). The
27   purpose behind requiring the attendance of a person with full settlement authority is that the parties’ view of
     the case may be altered during the face to face conference. Pitman, 216 F.R.D. at 486. An authorization to
28   settle for a limited dollar amount or sum certain can be found not to comply with the requirement of full
     authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                2
